DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 4, the claim recites “further comprising electrical connections”. However, it is unclear which structure is to comprise the electrical connections. Is it the body? The front? The subsystem? For the purposes of examination, the examiner is going to treat the claim as if it read, "the body further comprising electrical connections…”
In reference to claim 8, the claim requires further external cooling connectors. This would imply that these cooling connectors are in addition to external cooling connectors already claimed. However, there is no recitation in claim 8 or claim 1 from which claim 8 depends of any external cooling connectors. As such, one would not be able to determine how many external cooling connectors are required in claim 8. For the purposes of examination, the examiner is going to treat the claim as if it read, "further comprising external cooling connectors…”
	By virtue of dependency, claim 5 is also rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9-11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,103,649 to Kieffer, hereinafter referred to as Kieffer.
In reference to claims 1 and 9, Kieffer discloses the claimed invention including:
A refrigeration subsystem, see figure 3, configured to be removably received within a base machine (10, see figure 1) to cool an object (20b), the refrigeration subsystem comprising: 

an evaporator (33b, see figure 3) configured to thermally communicate with the object (20b), wherein the object is cooled by the refrigerant flowing through the evaporator, wherein the evaporator is coupled to the body (16) and is capable of moving therewith (for example if the system 10 is moved as a unit, both the evaporator and body will move together); 
a compressor (28) that receives the refrigerant downstream of the evaporator and increases a pressure of the refrigerant, wherein the compressor is coupled to the body (16, albeit indirectly) and moves therewith (for example if the system 10 is moved as a unit, both the compressor and the body will move together);
a condenser (30) that receives the refrigerant downstream of the compressor, wherein the refrigerant is cooled by flowing through the condenser, wherein the condenser is coupled to the body (16, albeit indirectly) and moves therewith (for example if the system 10 is moved, both the condenser and the body will move together); 
an expansion device (32b)  that receives the refrigerant downstream of the condenser and decreases the pressure of the refrigerant, wherein the evaporator receives the refrigerant downstream from the expansion device (see figure 3), wherein the expansion device is coupled to the body (16, albeit indirectly) and moves therewith (for example if the system 10 is moved as a unit, both the expansion valve and the body will move together); and 
a refrigerant circuit (35, 31, etc., see figure 3) that fluidly couples the evaporator (33b), the compressor (28), the condenser (30), and the expansion device (32b) such that the refrigerant flows therebetween; 
wherein the refrigerant circuit forms a closed loop that is capable of remaining  unbroken (provided the correct tools) when the body of the refrigerant subsystem is 
In reference to claims 2 and 11, Kieffer discloses the claimed invention including:
the body (16) has a front and the opening (at 20b) is defined within the front, and wherein the compressor, the condenser, and the expansion device are coupled to the body other than on the front, see figures 3 and 4 where the lines 37a and 37b which couple the compressor, condenser, and expansion devices is located on the back top surface.
In reference to claim 3, Kieffer discloses the claimed invention including:
the object (20b) is a barrel (cylinder considered analogous to a barrel) configured to contain a beverage (syrup 62), wherein the barrel receives the beverage from the base machine (see column 6 lines 25-53 where the syrup reservoirs are described as part of machine 10) , and wherein the refrigeration subsystem cools the beverage within the barrel.
In reference to claim 6, Kieffer discloses the claimed invention including:
the object to be cooled (20b) is configured to retain a liquid therein (liquid beverage), and wherein the liquid enters the object via an inlet (86b) defined therein, further comprising a fluid connection configured to fluidly couple the base machine to the inlet of the object, see figure 8 wherein all of the structure of the beverage supply is considered to be part of the base machine 10,(see column 6 lies 25-53).
In reference to claim 10, Kieffer discloses the claimed invention including:
the base machine provides power to the refrigeration subsystem (see figure 9c where the VAC is provided to the compressor (144) via control provided by the base machine (10)), wherein the object is configured to contain a liquid therein (beverage), wherein the base machine provides the liquid to the object (20b, via syrup container), and 
In reference to claim 13, Kieffer discloses the claimed invention including:
further comprising electrical connections on each of the base machine and the refrigeration subsystem that are configured to be electrically coupled together. See figure 9c where connection from the controller (which is considered part of the base machine) to the compressor (at 144). Such a connection would necessarily require connections in each of the base machine (at the controller) and the refrigeration system (at the compressor).
In reference to claim 15, Kieffer discloses the claimed invention including:
the object to be cooled (20b) is configured to retain a liquid (beverage) therein, further comprising fluid connections (88a and 88b) on each of the base machine and the refrigeration subsystem that are configured to be communicate the liquid from the base machine to the object, wherein the refrigeration subsystem is configured to cool the liquid within the object (via evaporator 33b). Note that in order for the beverage to be delivered to the cylinder 20b, there must be connectors (which is an extremely broad term and can encompass welded connections and any means of connection) which connect the beverage to the cylinder. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kieffer in view of Natural Refrigerant by True Manufacturing (hereinafter referred to True).
In reference to claim 12, Kieffer and True disclose the claimed invention.
Kieffer fails to disclose the refrigerant is a hydrocarbon refrigerant. However, True teaches that Hydrocarbons are materials known to be suitable for refrigeration systems. Further, it has been held that the selection of a known material based on its suitability for its intended purpose supports a prima facie obviousness determination, see MPEP 2144.07. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kieffer by True such that the refrigerant is a hydrocarbon refrigerant in order to select a known material that is known to have no ozone depleting properties and a low global warming potential.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kieffer in view of Blind Mate Connector by Positronic (hereinafter referred to as Positronic)
In reference to claim 14, Kieffer and  Positronic disclose the claimed invention.
Kieffer fails to disclose the electrical connections are electronically coupled via blind-mating when the refrigeration subsystem is being received in the base machine. However, Positronic teaches that the use of electronically couplings components is .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kieffer in view of Blind Mate Quick Disconnect Couplings by Eaton (hereinafter referred to as Eaton).
In reference to claim 16, Kieffer and  Eaton disclose the claimed invention.
Kieffer fails to disclose the fluid connections are fluidly coupled via blind-mating when the refrigeration subsystem is being received in the base machine. However Eaton teaches that it is known to use blind mating when coupling fluids for leak free removal and replacement, see page 2. This is strong evidence that modifying Kieffer as claimed  would produce predictable result (e.g. provide a leak free connection for easy removal).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kieffer by Eaton such that the fluid connections are fluidly coupled via blind-mating when the refrigeration subsystem is being received in the base machine, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of allowing a leak free connection for easy removal.

Allowable Subject Matter
Claims 7 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 5, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSEY D BAUER/            Primary Examiner, Art Unit 3763